Name: Commission Regulation (EC) No 959/2004 of 11 May 2004 concerning the issue of import licences for certain preserved mushrooms
 Type: Regulation
 Subject Matter: agricultural activity;  Asia and Oceania;  tariff policy;  international trade;  foodstuff
 Date Published: nan

 12.5.2004 EN Official Journal of the European Union L 177/3 COMMISSION REGULATION (EC) No 959/2004 of 11 May 2004 concerning the issue of import licences for certain preserved mushrooms THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2125/95 of 6 September 1995 opening and providing for the administration of Community tariff quotas for preserved mushrooms (1), and in particular Article 6(4) thereof, Whereas: (1) Article 6(4) of Regulation (EC) No 2125/95 lays down that where the quantities applied for exceed the quantity available, the Commission must set a flat-rate percentage reduction and suspend the issue of licences in respect of subsequent applications. (2) The quantities applied for on 3 and 4 May 2004 pursuant to Article 4(1)(a) of Regulation (EC) No 2125/95 for products originating in China exceed the quantity available. As a result, the extent to which licences may be issued and the issue of licences for all subsequent applications should be suspended. (3) The quantities applied for on 3 and 4 May 2004 pursuant to Article 4(1)(b) of Regulation (EC) No 2125/95 for products originating in China exceed the quantity available. As a result, the extent to which licences may be issued and the issue of licences for all subsequent applications should be suspended, HAS ADOPTED THIS REGULATION: Article 1 Import licences applied for pursuant to Article 4(1)(a) of Regulation (EC) No 2125/95 for products originating in China on 3 and 4 May 2004 and submitted to the Commission on 6 May 2004 shall be issued, bearing the wording laid down in Article 11(1) of that Regulation, for 88,29 % of the quantity applied for. Article 2 Import licences applied for pursuant to Article 4(1)(b) of Regulation (EC) No 2125/95 for products originating in China on 3 and 4 May 2004 and submitted to the Commission on 6 May 2004 shall be issued, bearing the wording laid down in Article 11(1) of that Regulation, for 10,68 % of the quantity applied for. Article 3 This Regulation shall enter into force on 12 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) Regulation as last amended by Regulation (EC) No 498/2004 (OJ L 80, 18.3.2004, p. 20).